 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 7

 8 UNITED STATES OF AMERICA,                        3:17-CR-095-MMD-WGC

 9                Plaintiff,                        Final Order of Forfeiture

10          v.

11 COREY LEGGETT,

12                Defendant.

13         The United States District Court for the District of Nevada entered a Preliminary
14 Order of Forfeiture pursuant to Fed. R. Crim. P. 32.2(b)(1) and (2) and 18 U.S.C. §

15 924(d)(1) with 28 U.S.C. § 2461(c) based upon the plea of guilty by Corey Leggett to the

16 criminal offense, forfeiting the property set forth in the Plea Agreement and the Forfeiture

17 Allegation of the Superseding Indictment and shown by the United States to have the

18 requisite nexus to the offense to which Corey Leggett pled guilty. Superseding Indictment,

19 ECF No. 34; Plea Agreement, ECF No. 75; Change of Plea, ECF No. 74; Preliminary

20 Order of Forfeiture, ECF No. 78.

21         This Court finds that the United States may amend this order at any time to add
22 subsequently located property or substitute property to the forfeiture order pursuant to Fed.

23 R. Crim. P. 32.2(b)(2)(C) and 32.2(e).

24         This Court finds the United States published the notice of forfeiture in accordance
25 with the law via the official government internet forfeiture site, www.forfeiture.gov,

26 consecutively from June 13, 2019, through July 12, 2019, notifying all potential third parties

27 of their right to petition the Court. Notice of Filing Proof of Publication, ECF No. 79.

28 ///
 1             This Court finds the United States notified known third parties by regular mail and

 2   certified mail return receipt requested of their right to petition the Court. Notice of Filing

 3   Service of Process – Mailing, ECF No. 85.

 4             On June 24, 2019, the United States Attorney’s Office attempted to serve Megan

 5   Pivacek by regular and certified return receipt mail with the Preliminary Order of Forfeiture

 6   and the Notice of Preliminary Order of Forfeiture. The mail was returned with insufficient

 7   address. Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 20-

 8   21, 24-25.

 9             On June 24, 2019, the United States Attorney’s Office served Gordon Faith by

10   regular and certified return receipt mail with the Preliminary Order of Forfeiture and the

11   Notice of Preliminary Order of Forfeiture. Notice of Filing Service of Process – Mailing,

12   ECF No. 85-1, p. 3, 6-8, 13-18, 29-31, 44.

13             On June 24, 2019, the United States Attorney’s Office served Sostenes Caballero by

14   regular and certified return receipt mail with the Preliminary Order of Forfeiture and the

15   Notice of Preliminary Order of Forfeiture. Notice of Filing Service of Process – Mailing,

16   ECF No. 85-1, p. 3, 6-8, 13-18, 26-28.

17             On July 16, 2019, the United States Attorney’s Office served Megan Pivacek by

18   certified return receipt mail with the Preliminary Order of Forfeiture and the Notice of

19   Preliminary Order of Forfeiture. The mail was returned unclaimed. Notice of Filing Service

20   of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 22-24.

21             On August 5, 2019, the United States Attorney’s Office served Steve Weinstein,

22   General Counsel, Farmers Insurance Group, Inc., by regular and certified return receipt

23   mail with the Preliminary Order of Forfeiture and the Notice of Preliminary Order of

24   Forfeiture. Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 32-

25   34, 44.

26             On August 5, 2019, the United States Attorney’s Office served Tim Felks, Head of

27   Property Claims, Farmers Insurance Exchange by regular and certified return receipt mail

28   ///
                                                     2
 1   with the Preliminary Order of Forfeiture and the Notice of Preliminary Order of Forfeiture.

 2   Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 3, 6-8, 13-18, 35-37, 44.

 3             On August 5, 2019, the United States Attorney’s Office served Jeffrey Dailey, Chief

 4   Executive Officer, Farmers Insurance Group, Inc., by regular and certified return receipt

 5   mail with the Preliminary Order of Forfeiture and the Notice of Preliminary Order of

 6   Forfeiture. Notice of Filing Service of Process – Mailing, ECF No. 85-1, p. 4, 6-8, 13-18, 38-

 7   40, 44.

 8             On August 5, 2019, the United States Attorney’s Office served Greg Mantz, Farmers

 9   Insurance by regular and certified return receipt mail with the Preliminary Order of

10   Forfeiture and the Notice of Preliminary Order of Forfeiture. Notice of Filing Service of

11   Process – Mailing, ECF No. 85-1, p. 4, 6-8, 13-18, 41-44.

12             On July 2, 2019, Sostenes Caballero filed a putative petition for the return of the Sig

13   Sauer Pistol forfeited from Defendant Corey Leggett. (ECF No. 1, 3:19-MS-09-CLB).

14             On November 7, 2019, the United States filed a Motion to Dismiss for Lack of

15   Standing and Failure to State a Claim requesting the court to dismiss the third-party petition

16   for ancillary proceeding submitted by Sosetenes Caballero (ECF No. 88).

17             On December 27, 2019, the Court granted the Motion to Dismiss the Petition of

18   Sostenes Caballero (ECF No. 92).

19             This Court finds no other petition was filed herein by or on behalf of any person or

20   entity and the time for filing such petitions and claims has expired.

21             This Court finds no petitions are pending with regard to the property named herein

22   and the time for presenting such petitions has expired.

23             THEREFORE, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that

24   all possessory rights, ownership rights, and all rights, titles, and interests in the property

25   hereinafter described are condemned, forfeited, and vested in the United States pursuant to

26   Fed. R. Crim. P. 32.2(b)(4)(A) and (B); Fed. R. Crim. P. 32.2(c)(2); 18 U.S.C. § 924(d)(1)

27   with 28 U.S.C. § 2461(c); and 21 U.S.C. § 853(n)(7) and shall be disposed of according to

28   law:
                                                      3
 1                 1. a Smith & Wesson, Model M&P 9 Shield, 9mm pistol bearing serial

 2                     number HSP6998;

 3                 2. a Taurus, Model 856, .38 caliber revolver bearing serial number BT48167;

 4                 3. a Walther, Model PPK/S, 9mm Kurz/.380 caliber pistol bearing serial

 5                     number S027598;

 6                 4. a Century Arms, Model C93, 5.56 mm pistol bearing serial number

 7                     C93P01065;

 8                 5. a Sig Sauer, Model P226, 9mm pistol bearing serial number 47A168194;

 9                 6. a Smith & Wesson, Model M&P 9C, 9mm pistol bearing serial number

10                     HSM8547;

11                 7. a Glock, Model 19, 9mm pistol bearing serial number SSY653;

12                 8. 32 Rounds Assorted multi caliber ammunition;

13                 9. 9 Rounds Assorted 9mm ammunition;

14                 10. 11 Rounds Hornady 9mm ammunition;

15                 11. 6 Rounds Hornady 380mm ammunition;

16                 12. 5 Rounds Armco 38mm ammunition;

17                 13. 36 Rounds Western Cartridge Co 556mm ammunition; and

18                 14. any and all ammunition

19   (all of which constitutes property).

20          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any and all

21   forfeited funds, including but not limited to, currency, currency equivalents, certificates of

22   deposit, as well as any income derived as a result of the government’s management of any

23   property forfeited herein, and the proceeds from the sale of any forfeited property shall be

24   disposed of according to law.

25   ///

26   ///

27   ///

28   ///
                                                    4
 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send

 2   copies of this Order to all counsel of record.

 3                 January 21
            DATED _____________________, 2020.

 4

 5                                               HONORABLE MIRANDA M. DU
                                                 UNITED STATES DISTRICT JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      5
          Case 3:17-cr-00095-MMD-WGC Document 93 Filed 01/21/20 Page 6 of 6



 1                               CERTIFICATE OF SERVICE
 2         A copy of the foregoing was served upon counsel of record via Electronic Filing on

 3   January 21, 2020.

 4                                                    /s/ Heidi L. Skillin
                                                     HEIDI L. SKILLIN
 5
                                                     FSA Contractor Paralegal
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 6
